DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Response to Amendment
	Claims 8, 10 and 14-20 are cancelled.
	In view of the amendment, filed on 12/09/2021, the following rejections are withdrawn from the previous office action, mailed on 10/22/2021.
Rejections of claims 1-7, 9, 11-13, and 21 under 35 U.S.C. 103 as being unpatentable over Stalcup et al. (US ‘394) in view of Beals et al. (US ‘700)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7, 9, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0226071) in view of Beals et al. (US 7,243,700)
Marshall et al. (US ‘071) disclose a method of forming ceramic matrix composite (CMC) structure formed from an integral 3-D preform of reinforcing fibers, comprising: a top wall made from an angle-interlock weave; and a bottom wall made from an angle-interlock weave, each of said walls comprising warp and weft fiber tows; said top and bottom walls merged on a first side parallel to the warp fiber tows into a single wall along a portion of their widths, said weft fiber tows making up said single wall interlocked through the thickness of said single wall such that delamination of said single wall is inhibited. (See page 3, right column, claim 1)

    PNG
    media_image1.png
    146
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    396
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    104
    128
    media_image3.png
    Greyscale




Further, Marshall et al. (US ‘071) teach one or more metal rods (1A), suitably molybdenum, may be included in the structure as shown. The rods are etched out after infiltration, thereby creating channels between cavity 33 and the outer edge of trailing edge 34 through which cooling air can be conveyed. A suitable diameter for rod 1A would be 0.5 mm Weft tows 1 and 2 should stack under and on top of the rod, rather than to its sides, as shown in FIG. 6c. (see paragraph [0040])
Therefore, as to claim 1, Marshall et al. (US ‘071) disclose a method of forming a ceramic matrix composite component (30) with cooling channels (33), the method comprising: embedding a plurality of molybdenum wires (1A) into a preform structure comprising a plurality of fiber plies (1 and 2), the embedding step comprising one of: inserting the plurality of molybdenum wires (1A) into the preform such that the wire push aside fibers (1 and 2) of the plies; and weaving the plurality of molybdenum wires (1A) into the preform structure; densifying (infiltration) the preform structure with embedded wires (1A); and removing the plurality of molybdenum wires (1A) using a chemical etchant to create a plurality of corresponding channels (33) within the densified structure.
	However, Marshall et al. (US ‘071) fail to disclose the chemical etchant comprises nitric acid and sulfuric acid, as claimed in claim 1.
In the analogous art, Beals et al. (US ‘700) disclose a method for removing a ceramic first casting core and a refractory metal-based second casting core from a cast part comprising: immersing in a solution containing nitric acid and sulfuric acid.
	Therefore, as to claim 1, Beals et al. (US ‘700) teach removing the plurality of molybdenum wires using a chemical etchant comprising nitric acid and sulfuric acid to create a plurality of corresponding channels.
	As to claim 13, Marshall et al. (US ‘071) teach the chemical etchant comprises a solution of 50% nitric acid.
	It would have been obvious for one of the ordinary skill in the art, prior to the time of applicant’s invention, to modify the chemical etching, as suggested by Marshall et al. (US ‘071), to include both nitric acid and sulfuric acid in order to improve the workability of the apparatus to minimize adverse effects on the preform by providing sulfuric acid, as suggested by Beals et al. (US ‘700).
As to claim 2, Marshall et al. (US ‘071) disclose the preform structure comprises a plurality of fiber plies formed from a ceramic material.
	As to claim 3, Marshall et al. (US ‘071) teach the embedding step comprises inserting the plurality of wires into the preform structure.
	As to claim 4, Marshall et al. (US ‘071) disclose at least one of the plurality of wires is inserted at an angle ranging from 0˚ to 90˚ relative to an outer surface of the preform structure.
	As to claim 5, Marshall et al. (US ‘071) teach the at least one of the plurality of wires is inserted at an angle ranging from 5˚ to 25˚ relative to the outer surface of the preform structure.
	As to claim 6, Marshall et al. (US ‘071) disclose at least one of the plurality of wires extends completely through a thickness of the preform structure.
	As to claim 7, Marshall et al. (US ‘071) teach a diameter of each of the plurality of wires ranges from 0.010 in to 0.050 in.
	As to claim 9, Marshall et al. (US ‘071) disclose a diameter of each of the plurality of wires ranges from 0.150 in to 0.250 in.
	As to claim 11, Marshall et al. (US ‘071) teach a distance between one of the plurality of wires and an adjacent one of the plurality of wires ranges from 0.010 in to 0.050 in.
	As to claim 12, Marshall et al. (US ‘071) disclose the densifying step comprises forming a matrix surrounding the preform structure with embedded wires using a chemical vapor infiltration or chemical vapor deposition process.
	As to claim 21, even though Marshall et al. (US ‘071) is silent that the plurality of molybdenum wires in the preform structure comprises weaving the plurality of molybdenum wires, it would have been obvious for one of ordinary skill in the art to form the plurality of molybdenum wires, as disclosed in Stalcup et al. (US ‘394), in a weaving configuration within the preform structure to provide an engineering choice of forming cooling channels with weaving configuration within the preform structure of a ceramic matrix component to improve a cooling effect of the cooling channels within the ceramic matrix.
Response to Arguments
Applicant’s arguments, filed on 12/09/2021, with respect to claims 1-7, 9, 11-13, and 21 have been considered but are moot in view of the above new grounds of rejections. The arguments are directed mainly to the newly added limitations and that the previously cited references fail to disclose such claimed limitations. However, in above new grounds of rejections, a new prior art of Marshall et al. (US ‘053) is introduced as a primary reference that appropriately addresses the newly added claimed subject matter. Therefore, the arguments are moot in view of the above new grounds of rejections.
	Finally, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                          	06/04/2022